DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Status of Objections and Rejections
New grounds of rejection are necessitated in view of Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 3-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “independently monitoring a current drop of the at least two separation channels to determine a progress of the plurality of isoelectric focusing separations” in lines 9-10, which is not disclosed in the specification as filed and is deemed to be new matter.  The specification only discloses the two or more high voltage power supplies may be programmed or otherwise configured to run in constant power mode, e.g., to raise the voltage applied to a given separation channel as the current drops during a separation reaction due to conductivity changes, thereby allowing one to increase the voltage to minimize separation time without inducing excess Joule heating ([0165] lines 1-5), but not independently monitoring the current drop of the at least two separation channels for determining the progress.  Thus, this limitation is deemed to be new matter.
Subsequent claims 3-16 are rejected due to their dependencies on rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen (U.S. Patent Pub. 2018/0003674) in view of Ross (D. Ross, Simple Device for Multiplexed Electrophoretic Separations Using Gradient Elution Moving Boundary Electrophoresis with Channel Current Detection, Analytical Chemistry, 2008, 80, page 9467-74), and further in view of Huang (U.S. Patent Pub. 2017/0363575).
Regarding claim 1, Gentalen teaches a method ([0002] line 2: method for sample characterization), the method comprising:
a) providing a device (Fig. 1: a microfluidic network 100; [0039] lines 1-2: a device for two dimensional separation and ESI) comprising a planar substrate (Fig. 1; 
b) introducing a sample comprising a mixture of analytes into at least two separation channels of the plurality of separation channels (Fig. 1; [0043] lines 1-2: analyte mixtures and external reagents can be loaded through tube/conduit 112; and then to channels 116, 118, etc.);
c) controlling a voltage ([0051] lines 2-3: using a power supply to apply an electric field between reservoir 108 and reservoir 120) applied to the at least two separation channels (Fig. 1: the electric field between reservoir 108 and reservoir 120 applied to at least channels 116, 124) to perform the plurality of isoelectric focusing separations ([0045] lines 3 and14: channels 116 and/or 124 can be used to perform electrophoretic separation, e.g., isoelectric focusing) to separate the mixture of analytes of the sample ([0027] lines 3-5: an electric field can be applied across the separation channel to effect a separation of the analyte mixture) in the at least two separation channels (Fig. 1: channels 116 and 124); 
d) as the plurality of isoelectric focusing separations are performed in parallel (Fig. 1: indicating the separation channels 116 and 124 are parallel of the configurations of the plurality of channels, which is, under the broadest reasonable interpretation, deemed to be the isoelectric focusing separations occurring inside the separation channels 116 and 124 are in parallel);
and wherein a first end of the at least two separation channels of the plurality of separation channels is electrically coupled to an anolyte reservoir ([0055] lines 3-4: 

Gentalen does not explicitly disclose independently monitoring a current of the at least two separation channels to determine a progress of the plurality of isoelectric focusing separations.
However, Ross teaches a microfluidic electrophoresis device designed specifically for multiplexed, high-throughput separations (page 9467, [Abstract] lines 1-3).  Each capillary or microfluidic channel (page 9467, [Abstract] line 12) in the array functions as both a separation channel and as a conductivity-based detection cell (page 9467, [Abstract] lines 5-7), in which the electric current through the channels can be used as the detector signal, without any extra detector hardware (page 9467, [Abstract] lines 21-23; page 9469, Col. 1, para. 1, lines 2-4).  The raw current vs time trace for the first sample is shown in Figure 2(A), and the time derivative of the current for the same measurement is shown in Figure 2(B) (page 9471, Col. 2, para. 3, lines 9-11).  Thus, Ross teaches independently monitoring a current of the at least two separation channels as the plurality of isoelectric focusing separation are performed in parallel (page 9469, Fig. 1 caption, lines 12-14: the current through each electrophoresis channel was monitored with a multichannel data acquisition device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen by independently 
The designation “drop” for the monitored current would naturally occur during the monitoring the current of the separation channel while performing the method of isoelectric focusing separations in parallel.  Claim scope is not limited by claim language that does not require steps to be performed for method claims. MPEP 2111.04(I).  Here, when the step of independently monitoring a current of the at least two separation channels is performed in the claimed method, a current drop would naturally occur during the isoelectric focusing separation.

Gentalen does not explicitly the coupling (at the first end) is using a first membrane-containing high voltage electrode fixture.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen by incorporating a membrane-containing high voltage electrode fixture at the first end for coupling the separation channel and the anolyte reservoir as taught by Huang because the onsite formation of RC sponge include substantially zero dead volume at the connections between the capillaries ([0054] lines 7-9).  Further, the combined Gentalen, Ross, and Huang would necessary result in the first end of the separation capillary 105 of Huang being the first end of the at least two separation channels for the isoelectric focusing separations to be performed in parallel.


However, Huang teaches apparatus and methods for performing chemical and biological molecules separation by whole column imaging detection (WCID) capillary isoelectric focusing (CIEF) ([0007] lines 1-5).  There is a sponge membrane (Fig. 1; [0053] line 26: regenerated cellulose (RC) sponge 125) in situ at the inlet connection, the outlet connection, or both ([0052] lines 11-12; here the connecting portion, including the reservoir, the inlet and outlet channels, and the RC sponge, is deemed to be the membrane-containing high voltage electrode fixture; Fig. 1: indicating two, the left and the right, membrane-containing high voltage electrode fixtures).  Thus, Huang teaches a second end of the separation channel (Fig. 1: the right end of the separation capillary 105) is electrically coupled to a catholyte reservoir (Fig. 1: the right electrolyte tank with a negative electrode 145 is deemed to be the catholyte reservoir) using a second membrane-containing high voltage electrode fixture (Fig. 1: the right membrane-containing high voltage electrode fixture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen and Ross by incorporating a membrane-containing high voltage electrode fixture at the second end coupling the separation channel and the catholyte reservoir as taught by Huang because the onsite formation of RC sponge include substantially zero dead volume at the connections 

Regarding Claims 5-6, Gentalen, Ross, and Huang disclose all limitations of claim 1 as applied to claim 1.  Gentalen, Ross, and Huang do not explicitly disclose the samples introduced into the at least two separation channels are the same, and a first set of experimental conditions is used to perform the isoelectric focusing separation in a first subset of the at least two separation channels and a second set of experimental conditions is used to perform the isoelectric focusing separations in a second subset of the at least two separation channels (claim 5) or the samples introduced into the at least two separation channels are different for at least two subsets of the at least two separation channels and the same set of experimental conditions are used to perform the isoelectric focusing separation in each of the at least two separation channels (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen, Ross, and Huang by introducing samples, no matter whether the sample is the same or different, into different separation channels for isoelectric focusing separations under different experimental conditions because (1) the sample is directed to a material or article worked upon; "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115; (2) different experimental conditions will not support the patentability of subject matter encompassed by the prior art and different experimental conditions for isoelectric focusing separations in parallel separation channels is deemed to be routine experimentation. MPEP 2144.05 (II)(A).  Further, the combined Gentalen, Ross, and Huang would necessarily result in performing the isoelectric focusing separations in each of the at least two separation channels

Regarding Claim 7, Gentalen, Ross, and Huang disclose all limitations of claim 1 as applied to claim 1.  Gentalen and Huang do not explicitly disclose a current trace for each of the at least two separation channels while performing the plurality of isoelectric focusing separation.
However, Ross teaches a microfluidic electrophoresis device designed specifically for multiplexed, high-throughput separations (page 9467, [Abstract] lines 1-3).  The current vs time data for 16-channel electrophoresis array measurement are shown in Figure 3(A) (Fig. 3(A): caption, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen and Huang by measuring the current vs time traces as taught by Ross because the electric current can be used as the detector signal without any extra detector hardware (page 9467, [Abstract] lines 

Regarding Claim 8, Gentalen teaches flushing the at least two separation channels following completion of the isoelectric focusing separations ([0136] lines 5-6: after analysis the sample will be flushed out through an outlet channel) and introducing another sample into the at least two separation channels in an automated fashion ([0039] lines 2-3: automatically loaded sample).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen in view of Ross and Huang, and further in view of Liu (U.S. 6,676,819).
Regarding Claim 4, Gentalen, Ross, and Huang disclose all limitations of claim 1 as applied to claim 1.  Gentalen, Ross, and Huang do not explicitly disclose voltages applied to the at least two separation channels are independently controlled.
However, Liu teaches interfacing two-dimensional electrophoretic separation of biomolecules involving capillary electrophoresis (CE) or interfacing multiple capillaries fabricated on a microchip (Col. 1, lines 35-36, 39-40).  The first dimension separation involves multiple channels 14 (Fig. 7; Col. 15, lines 54-55), and the voltage applied onto the channels 14 can be controlled for individual channels (Col. 15, lines 62-63).  This design allows repeat of multiple samples simultaneously (Col. 15, lines 63-64).
.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen in view of Ross and Huang, and further in view of Hinojosa (U.S. 10,407,655).
Regarding claims 9-10, Gentalen, Ross, and Huang disclose all limitations of claim 1 as applied to claim 1.  Gentalen, Ross, and Huang do not explicitly disclose detection of a failure in any of the at least two separation channels triggers an automated re-introduction and repeat of the isoelectric focusing separation for the sample that had been introduced into that separation channel (claim 9) or the failure comprises formation of a bubble (claim 10).
However, Hinojosa teaches microfluidic systems providing improved flow properties (Col. 1, lines 24-26).  Any deviation from the pressure/flow-rate relation could indicate an obstruction, leak, or other system failure (Col. 15, lines 27-29).  An additional problem arises with bubble accumulation (Col. 16, lines 5-6).  A sensor can be used to directly or indirectly detect the existence of a triggering condition such as a bubble or bubbles in the system (Col. 18, lines 19-21).  Thus, Hinojosa teaches detection of a failure (Col. 18, lines 19-21) that comprises formation of a bubble (Col. 16, lines 5-6) in the microfluidic separation channels triggers an automated re-introduction and repeat of the isoelectric focusing separation for the sample that had 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen, Ross, and Huang by detecting the failure such as formation of a bubble as taught by Hinojosa because the detection of failure is a very powerful source of feedback to be used to detect or diagnose a variety of conditions with high accuracy, so that the system can be actuated to more-selectively remedy these system failures (Col. 15, lines 29-33).

Regarding claim 11, Gentalen, Ross, Huang and Hinojosa disclose all limitations of claim 9 as applied to claim 9.  Gentalen, Ross, and Huang do not explicitly disclose the failure is detected by monitoring the current drop of a separation channel or by processing an image of the separation channel.
However, Hinojosa teaches a sensor can be used to directly or indirectly detect the existence of a triggering condition such as a bubble or bubbles in the system (Col. 18, lines 19-21), for example, an optical bubble sensor used to directly determine development of a bubble within the flow path (Col. 18, lines 25-26).  Thus, Hinojosa teaches the failure is detected by processing an image of the separation channel (Col. 18, line 25: the optical bubble sensor is deemed to be detected by processing an image of the separation channel).

The designation “drop” for the monitored current would naturally occur during the current monitoring of the separation channel while performing the method of isoelectric focusing separations in parallel.  Claim scope is not limited by claim language that does not require steps to be performed for method claims. MPEP 2111.04(I).  Here, when the step of independently monitoring a current of the at least two separation channels is performed in the claimed method, a current drop would naturally occur upon the detection of the failure during the isoelectric focusing separation.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen in view of Ross, and Huang, and further in view of Lorber (B. Lorber, Protein Analysis by Dynamic Light Scattering: Methods and Techniques for Students, Biochemistry and Molecular Biology Education, 2012(40), page 372-82).
Regarding claims 12-13, Gentalen, Ross, and Huang disclose all limitations of claim 1 as applied to claim 1.  Gentalen, Ross, and Huang do not explicitly disclose measuring dynamic light scattering in at least one of the at least two separation channels while performing isoelectric focusing (claim 12) or the measurement of dynamic light scattering provides a determination of a size distribution profile, a 
However, Lorber teaches dynamic light scattering (DLS) analyses are routinely used in biology laboratories to detect aggregates in macromolecular solution, to determine the isle of proteins, nucleic acids, and complexes or to monitor the binding of ligands (page 372, [Abstract] lines 1-3).  The effect of temperature on particle size can also be investigated using various separation methods, e.g., SEC, electrophoresis, and isoelectric focusing (page 379, Col. 2, para. 1, lines 6-9).  Thus, Lorber teaches measuring dynamic light scattering for the determination of a hydrodynamic particle size (page 376, Col. 2, para. 3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gentalen, Ross, and Huang by incorporating dynamic light scattering in the separation channel while performing isoelectric focusing as taught by Lorber because both dynamic light scattering and isoelectric focusing can investigate the analyte particle size.  Combining prior art elements according to known methods to yield predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(A). 
Allowable Subject Matter
Claim(s) 14-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all of the cumulative limitations of claims 14-16 with particular attention to the limitations:
the first membrane-containing high voltage electrode fixture comprising: b) an outlet fluid channel comprising a first end that is fluidically coupled to the second end of the inlet fluid channel, and a second end that is fluidically coupled to a separation channel, wherein the inlet fluid channel and the outlet fluid channel intersect with and are fluidically coupled to each other at a plane that defines or is parallel to a surface of the electrode reservoir (claim 14).
Here, Huang teaches an inlet fluid channel comprising a first end and a second end (Fig. 1: the inlet transfer capillary 115 having two ends, the left and the right end); a separation channel (Fig. 1: the separation capillary 105) that intersects with and is fluidically coupled to the inlet fluid channel at a plane that defines or is parallel to a surface of the electrode reservoir (Fig. 1: showing the inlet transfer capillary 115 coupled to the separation capillary 105 beneath the electrolyte tank 135 at a plane parallel to the surface of the electrolyte tank 135), but it does not teach an outlet fluid channel coupled to the inlet fluid channel on one end and coupled to a separation channel on the other end.  Therefore, all of the cumulative limitations of claims 14 and its dependent claims 15-16 is not obvious to the prior art.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are unpersuasive in light of new grounds for rejection.

Applicant argues the cited references fail to disclose a first end of the at least two separation channels of the plurality of separation channels is electrically coupled to a reservoir using a first membrane-containing high voltage electrode fixture (page 8, para. 1, lines 1-3).  The argument is convincing because prior art, Huang, fails to disclose an outlet fluid channel between the inlet fluid channel and the separation channel, and thus claims 14-16 contain allowable subject matter.
Conclusion
The prior art made of record and no relied upon is considered pertinent to applicant’s disclosure.
Herr (U.S. 9,108,195) teaches a microfluidic device, including two or more elongated flow paths, each including a separation medium in the flow path (Col. 2, lines 12-15) for separating constituents of a fluid sample (Col. 2, line 19). The two or more elongated flow paths may be arranged in parallel, which may facilitate the analysis of two or more samples simultaneously (Col. 15, lines 8-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795